                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA

STANLEY COOK                                         CIVIL ACTION


VERSUS                                               NO: 16-15759


FLIGHT SERVICES AND SYSTEMS, INC.                    SECTION: “H”


                         ORDER AND REASONS
     Before the Court is Plaintiffs’ Appeal of the Magistrate Judge’s Order on
Motion for Reconsideration (Doc. 150). For the following reasons, the
Magistrate Judge’s denial of Plaintiffs’ Motion for Reconsideration is
AFFIRMED.


                             BACKGROUND
     Plaintiffs, Stanley Cook, Kerionna Bradley, Kennedy Prader, Darion
Winters, Terrance Bruster, Donald Johnson, Christian Flores, Damon
Perriloux, II, Lanisha Bruster, Rashard Johnson, Pablo Holdine, Darioen
Buchanan, Janay Williams, Kristoffer Wilbanks, Cardell Andry, Johnny
Brasley, and Raven Barre are employees or former employees of Defendant
Flight Services and Systems, Inc. They allege that Defendant has violated the
Fair Labor Standards Act (“FLSA”) by failing to pay them mandated minimum
and overtime wages.
     Two issues have arisen from the extensive discovery conducted in this
                                     1
matter. First, the parties dispute the confidential designations made pursuant
to a protective order of a number of documents produced by Defendant in
discovery, including personnel files and proprietary information. Second,
Plaintiffs argues that many of the interrogatories propounded on Plaintiffs by
Defendant are burdensome, harassing, and overbroad. Motions on both of
these issues were addressed by the Magistrate Judge and decided in
Defendant’s favor, preserving Defendant’s confidentiality designations and
compelling Plaintiffs’ discovery responses. 1 Plaintiffs then filed a Motion for
Reconsideration of these decisions. 2 The Magistrate Judge denied Plaintiffs’
Motion, holding that Plaintiffs’ arguments therein had already been
considered in the underlying discovery orders. 3 Plaintiffs now appeal the
Magistrate Judge’s denial of their Motion for Reconsideration to this Court.


                               LEGAL STANDARD
      With the consent of the presiding district judge, a magistrate judge may
adjudicate non-dispositive pre-trial motions. 4 A magistrate judge is afforded
broad discretion in resolving non-dispositive pre-trial matters. 5            A party
aggrieved by the magistrate judge’s ruling may appeal to the district judge
within fourteen days after service of the ruling. 6         The district judge may
reverse only upon a finding that the ruling is “clearly erroneous or contrary to




      1  Doc. 117.
      2  Doc. 127.
       3 Doc. 142.
       4 28 U.S.C. § 636(b)(1)(A).
       5 McCallon v. BP Am. Prod. Co., Nos. 05–0597, c/w 05–0700, 2006 WL 3246886, at *2

(E.D. La. Nov. 8, 2006).
       6 FED. R. CIV. P. 72(a).



                                           2
law.” 7 In order to meet this high standard, the district judge must be “left with
a definite and firm conviction that a mistake has been committed.” 8


                                LAW AND ANALYSIS
       In denying Plaintiffs’ Motion for Reconsideration of his interlocutory
discovery orders, the Magistrate Judge applied the Federal Rule of Civil
Procedure 59(e) standard. Rule 59(e) governs motions to alter or amend a final
judgment. The Fifth Circuit has recently made clear that it is an abuse of
discretion to apply the Rule 59(e) standard to the reconsideration of an
interlocutory order. 9 The Fifth Circuit has advised that a Rule 54(b) standard
should be applied to motions seeking reconsideration of interlocutory orders. 10
       Rule 54(b) states that: “[A]ny order or other decision, however
designated, that adjudicates fewer than all the claims or the rights and
liabilities of fewer than all the parties does not end the action as to any of the
claims or parties and may be revised at any time before the entry of a judgment
adjudicating all the claims and all the parties’ rights and liabilities.” “Under
Rule 54(b), ‘the trial court is free to reconsider and reverse its decision for any
reason it deems sufficient, even in the absence of new evidence or an
intervening change in or clarification of the substantive law.’” 11 “‘[T]he power

       7   28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a).
       8   Yelton v. PHI, Inc., 284 F.R.D. 374, 376 (E.D. La. 2012) (internal quotation marks
omitted).
         9 Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017) (“As to Austin’s

motion for reconsideration, however, the district court applied Federal Rule of Civil
Procedure 59(e) when it should have applied Federal Rule of Civil Procedure 54(b). Rule 54(b)
is less stringent than Rule 59(e) and does not ‘demand more’ than what Austin did to warrant
reconsideration. The district court therefore abused its discretion by relying on the wrong
rule to deny Austin’s motion for reconsideration.”).
         10 Id.
         11 Id. (quoting Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th

Cir. 1990)).

                                              3
to reconsider or modify interlocutory rulings is committed to the discretion of
the district court, and that discretion is not cabined by the heightened
standards for reconsideration’ governing final orders.’” 12 Accordingly, this
Court finds that the Magistrate Judge erred in applying the wrong standard
to Plaintiffs’ Motion for Reconsideration.
          Even so, however, this Court also finds that such error was harmless. As
the Magistrate Judge noted and this Court confirmed, Plaintiffs’ Motion for
Reconsideration raised few arguments not already addressed or considered by
the Magistrate Judge in ruling on the underlying discovery disputes. 13 Even
under a Rule 54(b) standard, a court need not rehash arguments it has already
considered. Indeed, it cannot be said that the Magistrate Judge committed
error in finding that the arguments that he had already considered did not
compel him to reverse his prior orders. Accordingly, this Court finds that
Plaintiffs have failed to carry their burden to show that the Magistrate Judge’s
denial of their Motion for Reconsideration was clear error or contrary to law,
and reversal is therefore inappropriate.
          In fact, Plaintiffs spend their entire motion arguing for reversal of the
Magistrate Judge’s underlying discovery orders. An appeal of those orders is
not, however, properly before this Court and indeed would have been untimely.
Even so, this Court has considered the underlying discovery orders issued by
the Magistrate Judge and finds no grounds for reversal. The Magistrate Judge
appropriately addressed each of Plaintiffs’ concerns now before this Court. This
Court agrees that Defendant has properly marked the documents at issue as
confidential as outlined by the Magistrate Judge. This Court reiterates that

          12   Id. (quoting Saint Annes Dev. Co. v. Trabich, 443 Fed. Appx. 829, 831–32 (4th Cir.
2011)).
          13   Compare Doc. 127 with Docs. 85, 105.

                                                  4
Plaintiffs are permitted to discuss individual employment records with those
employees. As to the breadth of Defendants’ interrogatories, this Court agrees
that these are “legitimate, relevant and proportional discovery requests for a
potential nationwide class under the FLSA.” 14 Accordingly, no reversal is
warranted.


                                   CONCLUSION
      For the forgoing reasons, the Magistrate Judge’s denial of Plaintiffs’
Motion for Reconsideration is AFFIRMED.


                       New Orleans, Louisiana this 10th day of May, 2019.



                                        ____________________________________
                                        JANE TRICHE MILAZZO
                                        UNITED STATES DISTRICT JUDGE




      14   Doc. 142, p.6.

                                          5
